Territory of Michigan supreme court, of the term of September, IN THE YEAR OF OUR LORD, ONE THOUSAND EIGHT HUNDRED & TWENTY TWO.

John Mountfort ads. William C. Kelly

And the Said John Mountfort, by H. S. Cole his attorney, Comes & says that this Court ought not to have or take further cognizance of the action aforesaid, because he says that the Said supposed Causes of action & each & every of them, (if any such have accrued to the Said William C. Kelly) accrued to the Said William C. Kelly out of the Jurisdiction of this Court, that is to say, at the United States’ Military reservation, Called by the name of Fort Shelby, and not within the Jurisdiction of this Court; and this the Said John Mountfort is ready to verify, *697wherefore he prays judgment whether this Court Can or will take further Cognizance of the Action Aforesaid.
Wayne County ss:
John Mountfort puts in his place Henry S. Cole his Attorney At the Suit of William C. Kelly in the plea aforesaid.
Wayne County ss.
H. S. Cole, Atty for Jn° Mountfort, (the within Named Defendant), being duly sworn, says that the within plea is the answer of the Said defendant to
the action within Mentioned, & further says not Sworn before me this 25 day of March 1823
Henry S. Cole
Chs C Trowbridge
Comr for Taking affidavits
Wayne County.